Citation Nr: 0529971	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  98-01 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include bipolar disorder and schizophrenia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The veteran served on active military duty from August 1976 
to March 1977.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, denying the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board in September 2003 remanded the claim to afforded 
the veteran a psychiatric examination to evaluate his claimed 
psychiatric disorder including whether it was etiology 
related to service.  A letter notify the veteran of that 
pending development was sent to the veteran in February 2004 
at one address.  However, there is no documentation within 
the claims folder of a following letter sent to that address, 
to inform him of the specific date, time, and location of a 
pending examination.  Interestingly, a subsequent form 
indicates that the exam status is "completed."  It was also 
indicated that the claims folder was not sent.  There is no 
report of this "completed" exam on file, and it is not 
otherwise indicated that "completed" means there was notice 
with a failure to report.

The veteran was then sent an additional letter, to a second 
address, again informing him of the pending development, and 
thereafter in March 2005 a letter was sent to that second 
address informing the veteran specifically of the pending 
examination, including the date, time, and location of the 
examination, scheduled for later in March 2005.  Both of 
these letters are documented in the claims folder, and the 
veteran did not report for that examination.  He was notified 
of this failure to report in a supplemental statement of the 
case which was also sent to the second address.  There is no 
indication in the file that any of the letters sent has been 
returned as undeliverable.

The veteran's representative, in a statement submitted in 
August 2005, now argues that the veteran's last known address 
of record was the first address, to which the February 2004 
letter was sent, and there is no indication that the veteran 
was afforded specific notice of a pending examination to that 
address.  Hence, there is no indication that the veteran was 
afforded appropriate notice of his pending VA examination 
sent to his last known address of record.  It is noted that 
this scheduled examination was not mentioned in the 
supplemental statement of the case.  The Board must assure 
that the veteran has had proper notice of his scheduled VA 
examination, to afford the opportunity of that examination 
prior adjudicating the claim.  The appellant's representative 
will be utilized in verifying the appellant's address to 
assure that notice is sent to the appropriate address.

An original claim for service connection must be based on the 
evidence of record when a claimant fails to appear for a 
scheduled VA examination.  38 C.F.R. § 3.655(b) (2005).  The 
United States Court of Appeals for Veterans Claims has held 
that appropriate notice to a claimant should be directed to 
the claimant at his last known address of record.  Evans v. 
Brown, 9 Vet. App. 273, 287 (1996).  Here, the veteran's 
representative has indicated that the first address noted 
above, to which the veteran was sent a letter in February 
2004 informing of remand development, is the address to which 
a documented letter notifying him of a pending examination 
should be sent.  As noted, there is no documentation of a 
letter sent to that address notifying the veteran of a 
pending examination following the Board remand.  Accordingly, 
remand is in order to again attempt to conducted a VA 
psychiatric examination, with a further attempt to notify the 
veteran of that pending examination.

Accordingly, the case is REMANDED for the following 
development:

1.  The RO should contact the 
appellant's representative and ask 
that it verify the appellant's 
current address.  Once this is done, 
the subsequent steps should be 
undertaken.

2.  The RO should contact the Medical 
Center and ascertain what 
"completed" means as to the February 
2004 examination.  If the examination 
was conducted, a copy of the 
examination should be obtained.  If 
"completed" means that the exam was 
scheduled and he did not report, that 
should be certified in the claims 
folder.

3.  Arrangements should be made for 
the veteran to be afforded a VA 
psychiatric examination, to address 
the nature and etiology of any 
current psychiatric disorders.  The 
veteran must be provided a letter 
notifying him of this pending 
examination, sent to the address 
verified by his representative.  A 
copy of the scheduling letter should 
be added to the claims folder.  In 
this letter, the veteran must be 
informed that it is his 
responsibility to report for the 
psychiatric examination and to 
cooperate in the development of the 
claim.  He should be informed that 
the consequences for failure to 
report for a VA examination for this 
original claim for service 
connection, is for the claim to be 
adjudicated based on the evidence of 
record. 38 C.F.R. § 3.655 (2005).  
Any return of the notice letter(s) as 
undeliverable should also be 
documented in the claims folder.  

The claims folder must be reviewed by 
the examiner for the examination.  
All indicated tests, including 
appropriate psychological studies 
with applicable subscales, must be 
conducted.  The examiner must address 
the relationship between any 
psychiatric disability identified on 
examination and symptoms and findings 
reported in the service medical 
records.  For each psychiatric 
disorder diagnosed by the examiner, 
the examiner must provided an opinion 
as to whether it is at least as 
likely as not that the disorder was 
incurred in service, or aggravated by 
service beyond its normal 
progression.  A complete rationale 
for any opinions expressed must be 
provided.

4.  Thereafter, the claim for service 
connection for an acquired 
psychiatric disorder should be 
readjudicated.  If the benefit sought 
on appeal remains denied, the veteran 
and his representative must be 
provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  They should then be 
afforded the applicable time to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


